Case 3:18-cv-02321-DMS-JLB Document 9 Filed 11/19/18 PageID.63 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10

11   COLLETTE STARK,                           Case No. 18-cv-02321 DMS-JLB
12                    Plaintiff,               ORDER GRANTING JOINT
                                               MOTION FOR DISMISSAL WITH
13   v.                                        PREJUDICE
14   FAMILY FIRST LIFE, LLC, a
     Connecticut limited liability
15   company; SHAWN MEAIKE, an
     individual and officer of FAMILY
16   FIRST LIFE, LLC; LANETTE
     SULLIVAN, an individual and
17   employee of FAMILY FIRST LIFE,
     LLC,
18
                      Defendants
19

20
          Having considered the parties’ Joint Motion for Dismissal With Prejudice per
21
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court GRANTS the joint
22
     motion. Accordingly, this Court DISMISSES WITH PREJUDICE the above-
23
     captioned action in its entirety. Each party will bear its own attorneys’ fees,
24
     expenses, and costs. The Clerk of Court shall terminate the case.
25
         IT IS SO ORDERED.
26   Dated: November 19, 2018
27

28
                                                         ORDER GRANTING JOINT MOTION FOR
                                                                DISMISSAL WITH PREJUDICE
